Citation Nr: 0306908	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne




INTRODUCTION

The veteran had active military service from August 1967 to 
July 1969.  

This appeal arises from an August 2000 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Chicago, Illinois.  The veteran expressed his 
disagreement with this decision in July 2001, and his appeal 
was perfected in July 2002.  


FINDING OF FACT

The veteran does not have psoriasis that is attributable to 
his military service.  


CONCLUSION OF LAW

The veteran does not have psoriasis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must give consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this regard, the 
implementing regulations do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to the notice requirements of the VCAA, VA must 
inform the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Here, in June 2000 and October 2001 letters to the veteran, 
and in the statement of the case, the veteran was appraised 
of the information and evidence needed to substantiate the 
claim, as well as the law applicable in adjudicating it.  The 
statement of the case outlined the specific evidence that was 
considered when the determination was made, and explained the 
bases for the decision.  The October 2001 letter advised the 
veteran of his responsibilities in obtaining evidence, as 
well as the VA's responsibility in that regard.  Under these 
circumstances, the Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

As to the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that any further assistance would yield any 
further meaningful information.  In this regard, it is 
observed the veteran's service medical records were 
associated with the claims file, together with the records he 
indicated were from his earliest post-service treatment.  
Likewise, recent records of treatment have been associated 
with the file, and he was examined for VA purposes in 
connection with his claim.  Although the veteran has 
indicated that there are other post-service records of 
treatment that exist, attempting to obtain them would serve 
no useful purpose since, as will be explained below, they 
would only establish the post-service onset of the claimed 
disability.  As for whether further action should have been 
undertaken by way of obtaining additional medical opinion on 
the question of service connection, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  66 Fed. Reg. 45630-31 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In this case, as will be explained below, the veteran has 
psoriasis, but it was not diagnosed until years after his 
separation from service.  There is no indication that he 
experienced an event, injury or disease in service except by 
way of unsupported allegation.  His exposure to herbicides 
during service may be presumed, but there is likewise no 
indication from a competent source that the psoriasis may be 
associated with such exposure.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  Accordingly, as 
with the notice requirements, the Board finds that the duty-
to-assist requirements of the VCAA have been met in this 
case.  

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran essentially contends that he developed psoriasis 
in service, and that it may be a consequence of his exposure 
to Agent Orange while in Vietnam.  A review of the veteran's 
military records reveals that he served in Vietnam as a cook.  
They also show, however, that he made no complaints relating 
to the skin, and that there were no findings of any skin 
problems during his period in service.  Likewise, when he was 
examined in connection with his discharge from service in 
July 1969, there were no abnormalities noted on clinical 
evaluation.  He specifically reported that he had not had any 
skin disease.

The record also discloses that when the veteran first 
submitted an application for VA benefits in April 1970, he 
made no complaints relating to his skin, and when treated at 
a VA hospital between March 1970 and May 1970, there were no 
findings recorded regarding any skin disability.  At that 
time, his "[p]hysical examination was unremarkable."  
Similarly, when the veteran submitted another application for 
VA compensation benefits in 1984, he made no mention of any 
skin disability, and, in fact, it was not until December 
1999, 30 years after service, that the veteran first 
submitted an application for VA benefits based on any skin 
disability.  It was out of this claim that the veteran's 
current appeal arose.  

Recent VA treatment records and examination reports obtained 
in connection with the veteran's current claim confirm the 
presence of severe psoriasis.  They also record the history 
the veteran provided regarding the long-standing presence of 
this condition, and its onset in service.  The fact that the 
history of the disability that the veteran provided is 
transcribed in his medical records, however, is not to be 
confused with an opinion by those treating the veteran 
regarding the time of onset of his disability.  A mere 
transcription in a medical record of the veteran's statements 
regarding a particular disease is not the same as medical 
evidence.  It is merely an expression of the veteran's 
assertions through his physician, not the physician's own 
opinion.  See Dolan v. Brown, 9 Vet. App. 358, 363 (1996), 
citing LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Since the actual medical records from the veteran's time in 
service and those records from immediately thereafter fail to 
disclose the presence of any skin problems, the Board is not 
persuaded by the veteran's current contentions to the 
contrary that his psoriasis had its onset in service.  The 
contemporary records from service and the early post-service 
years are considered to present a far more accurate picture 
of the veteran's medical condition at that time, than are his 
current statements made 30 years after the period in 
question, and given in the context of a claim for monetary 
benefits.  Moreover, it is observed that while it is 
documented in the veteran's recent records that he has 
described a long-standing history of psoriasis since service, 
none of those treating or examining the veteran has actually 
expressed an opinion that this disability is linked to 
service.  The veteran also has not indicated that any medical 
professional has actually concluded that his disability is 
related to service.  Indeed, since the veteran's service 
medical records are silent as to any complaints or findings 
of psoriasis, obtaining any post-service record that may 
document the presence of psoriasis earlier than currently 
shown, could not benefit the veteran's claim since it would 
still only establish the onset of the condition after 
service.  

In sum, the service medical records fail to reflect the 
presence of any skin problems.  Psoriasis was not show until 
many years after the veteran's separation from service.  In 
view of this, it is the Board's conclusion that the 
preponderance of the evidence is against the claim that 
psoriasis is related to the veteran's military service.  

In reaching this decision, the Board has also considered the 
veteran's contention that his psoriasis may be due to his 
exposure to Agent Orange in Vietnam.  In this regard, it is 
acknowledged that applicable law and regulations provide for 
a mechanism by which service connection may be established 
for disabilities due to exposure to the herbicide commonly 
referred to as Agent Orange, and that there exists a list of 
diseases for which service connection may be presumed for 
those so exposed.  38 U.S.C.A. §§  1113, 1116, 38 C.F.R. 
§§ 3.307, 3.309.  Psoriasis, however, is not included among 
those disabilities for which service connection may be 
presumed, and as indicated above, there has been no competent 
opinion linking the veteran's psoriasis to service or to any 
exposure to Agent Orange the veteran may have experienced in 
service.  Accordingly, there is no basis for establishing 
service connection for psoriasis on the theory that it 
developed as a consequence of the veteran's exposure to 
herbicides in service.  


ORDER

Service connection for psoriasis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

